MUTUAL RELEASE AND SETTLEMENT AGREEMENT
 
 
THIS MUTUAL RELEASE AND SETTLEMENT AGREEMENT (the “Mutual Release”) is made and
entered into this 30th day of December, 2008 (the “Effective Date”) by and
between VERSA CARD INC., f/k/a Intrepid Global Imaging 3D, Inc., Delaware
corporation (“Versa Card”), JAMES MACKAY, a resident of Hong Kong (“JK”), MACKAY
GROUP LTD, a Hong Kong corporation (“MGL”), CELEBRITY FOODS, INC. (“CFI”), and
MICHAEL CIMINO, a resident of the Commonwealth of Pennsylvania (“Cimino”).
 
William R. Dunavant, individually, and as an officer of Dunavant Family
Holdings, Inc. (collectively “Dunavant”), Rene Hamouth, individually, and as
trustee of the Hamouth Family Trust (collectively “Hamouth”), and Richard Specht
(“Specht”), join in the execution of this Mutual Release for the purpose of
joining in the mutual releases in this Mutual Release (Dunavant, Specht, and
Hamouth, are collectively referred to as the “Versa Stockholder Releasors”).
 
Prior the Effective Date, Versa Card and MGL entered into a Stock Purchase
Agreement dated April 28, 2008 (the “Acquisition Agreement”) pursuant to which
Versa Card acquired all of the outstanding capital stock of First Versatile
Smartcard Solutions Corporation (“FVS”).  Prior to the date of the Acquisition
Agreement, Versa Card and MGL had entered into a Merger Agreement dated November
26, 2007 (the “Original Agreement”). In furtherance of the transactions
contemplated by the Original Agreement, Versa Card issued 18,000,000 shares of
its Common Stock, par value $.001 to MGL originally evidenced by certificate
3553 dated November 27, 2007 (the “Original Acquisition Shares”).  Prior to the
date of this Agreement, MGL transferred 17,333,334 Original Acquisition Shares
to JK and 666,666 Original Acquisition Shares to third parties that are not a
party to this Agreement (the “Third Party Shares”).  As of the date of this
Agreement JK holds 17,333,334 Original Acquisition Shares as follows: 408,000
Original Acquisition Shares are held in street name, 9,333,334 Original
Acquisition Shares are evidenced by certificate 3724 dated September 19, 2008,
and 7,592,000 Original Acquisition Shares are evidenced by certificate 3728
dated October 15, 2008.  Following the issuance of the Original Acquisition
Shares, Versa Card issued 7,500,000 shares to JK evidenced by certificate 3719
dated September 8, 2008; 2,000,000 shares to Celebrity Foods, Inc. (“CFI”)
evidenced by certificate 3718 dated September 8, 2008; and 500,000 shares to
Shane Mulcahy (“Mulcahy”) evidenced by certificate 3722 dated September 8, 2008;
(the “Additional Shares”).
 
The parties desire to rescind the transactions contemplated by the Acquisition
Agreement, by (a) Versa Card returning to MGL all of the capital stock of FVS,
(b) JK returning to Versa 16,925,334 Original Acquisition Shares evidenced by
certificates 3724 and 3728 (the “JK Tendered Shares”) and retaining 408,000
Original Acquisition Shares currently held in street name (the “JK Retained
Shares”), (c) the holders of the Third Party Shares returning to Versa all Third
Party Shares, (d) the holders of the Additional Shares returning to Versa all
Additional Shares to Versa Card, except for 100,000 shares to be retained by CFI
(the “CFI Retained Shares”), and (e) the execution of this Agreement.
 
As used in this Agreement, “Tendered Shares” means the JK Tendered Shares, the
Third Party Shares, and the Additional Shares minus the CFI Retained Shares, and
“Retained Shares” means the JK Retained Shares and the CFI Retained Shares.  The
Tendered Shares are listed on Exhibit A.  The parties acknowledge and agree to
instruct the transfer agent to issue and deliver a certificate evidencing the
CFI Retained Shares promptly after receipt of certificate 3718.
 
For and in consideration of the mutual covenants hereinafter set forth, and for
other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, the parties hereby covenant and agree:


1.  Release by Versa Card. Versa Card and the Versa Stockholder Releasors hereby
jointly and severally release, acquit, and forever discharge MGL, each of MGL’s
past, present, and future officers, directors, shareholders, agents, employees,
attorneys, heirs, successors, assigns, parents, subsidiaries, affiliates, and
representatives, JK, Mulcahy, CFI, and Cimino, and their respective heirs,
successors, assigns, and representatives (collectively the “MGL Releasees”) of
and from any and all actions, causes of action, claims, suits, damages,
judgments, and demands whatsoever in law and/or equity, known or unknown,
accrued or unaccrued, suspected or unsuspected, fixed or contingent, liquidated
or unliquidated, matured or unmatured, developed or undeveloped, discoverable or
undiscoverable, which Versa Card and the Versa Stockholder Releasors, had, now
has, or may later have or claim to have against the MGL Releasees, or any of
them, involving or arising out of any act or failure to act, or any transaction,
event, circumstance, occurrence, or state of facts, which existed, occurred, or
transpired or is alleged to have existed, occurred, or transpired at any time
from the beginning of time through and including the Effective Date, including
without limitation, all matters arising out of or related to the Original
Agreement, Acquisition Agreement, the issuance of the Acquisition Shares and the
Additional Shares, the rescinding of the transactions contemplated by the
Acquisition Agreement, and all other matters whatsoever which have or allegedly
have occurred or transpired at any time from the beginning of time through and
including the Effective Date, excluding only the rights of Versa Card or the
Versa Stockholder Releasors arising out of this Mutual Release.
 

--------------------------------------------------------------------------------


 
2.  Release by MGL Releasees. MGL, JK, Mulcahy, CFI, and Cimino, and their
respective heirs, successors, and assigns, hereby release, acquit, and forever
discharge Versa Card, each of the Versa Stockholder Releasors, and each of Versa
Card’s past, present, and future officers, directors, shareholders, agents,
employees, attorneys, heirs, successors, assigns, parents, subsidiaries,
affiliates, and representatives (collectively, the “Versa Card Releasees”) of
and from any and all actions, causes of action, claims, suits, damages,
judgments, and demands whatsoever in law and/or equity, known or unknown,
accrued or unaccrued, suspected or unsuspected, fixed or contingent, liquidated
or unliquidated, matured or unmatured, developed or undeveloped, discoverable or
undiscoverable, which the MGL Releasees, or any of them, had, now have, or may
later have or claim to have against the Versa Card Releasees, or any of them,
involving or arising out of any act or failure to act, or any transaction,
event, circumstance, occurrence, or state of facts, which existed, occurred, or
transpired or is alleged to have existed, occurred, or transpired at any time
from the beginning of time through and including the Effective Date, including
without limitation, all matters arising out of or related to the Acquisition
Agreement, all matters arising out of or related to the Original Agreement,
Acquisition Agreement, the issuance of the Acquisition Shares and the Additional
Shares, the rescinding of the transactions contemplated by the Acquisition
Agreement, breach of fiduciary duty by any present or past officer, director, or
shareholder of Versa Card, the failure of Versa Card to adhere to statutory
procedures related to the approval of, and the abandonment of, the transactions
contemplated by the Acquisition Agreement, and all other matters whatsoever
which have or allegedly have occurred or transpired at any time from the
beginning of time through and including the Effective Date, excluding only the
rights of JK and CFI arising out of this Mutual Release.
 
3.  Delivery of Tendered Shares. Contemporaneously with the execution and
delivery of this Mutual Release, the holders of the Tendered Shares shall
deliver certificates evidencing the Tendered Shares to Signature Stock Transfer,
Inc. (the “Transfer Agent”) via an overnight delivery service for
cancellation.  By execution of this Agreement and delivery of the Tendered
Shares to the Transfer Agent, MGL, JK, Mulcahy, CFI, Cimino, and the holders of
the Third Party Shares each agree that the Tendered Shares may be cancelled by
the Transfer Agent and agrees that Versa Card may deliver a copy of this
Agreement to the Transfer Agent to confirm the intent of MGL, JK, Mulcahy, CFI,
Cimino, and the holders of the Third Party Shares to cancel the Tendered Shares,
subject to the issuance of the CFI Retained Shares.
 
4.  Resignations.
 
(a)  Mulcahy hereby resigns as an officer, employee, and director of Versa, and
as a member of any committee of the Board of Directors of which Mulcahy is a
member, effective the Effective Date.  Mulchay releases Versa of and from any
and all liability or obligation whatsoever for compensation, back pay, benefits,
and other remuneration.
 
(b)  Cimino and CFI hereby resign as an independent contractor of Versa
effective the Effective Date.  Cimino and CFI each release Versa of and from any
and all liability or obligation whatsoever for compensation, back pay, benefits,
and other remuneration.
 
(c)  Zacarias Rivera (“Rivera”) hereby resigns as an officer, employee, and
director of Versa, and as a member of any committee of the Board of Directors of
which Rivera is a member, effective the Effective Date.  Rivera releases Versa
of and from any and all liability or obligation whatsoever for compensation,
back pay, benefits, and other remuneration.
 
5.  Resale Limitation. JK and CFI each agree that no more than 20,000 Retained
Shares may be sold in the aggregate by JK and CFI during any calendar week (the
“Resale Restriction”). The Resale Restriction shall not apply if and when
(a) the trading volume exceeds 250,000 shares per week for four consecutive
weeks, until such time as the weekly trading volume falls below 250,000 shares
per week or (b) the trading market is changed to the NASDAQ Stock Market, New
York Stock Exchange, or the American Stock Exchange.  If the Resale Restriction
is violated, Versa Card shall have the right to place a stop transfer order with
the Transfer Agent and cancel a number of Retained Shares equal to 200% of the
number of Retained Shares sold in excess of the Resale Restriction.  Upon
request JK and CFI shall provide evidence of compliance with the terms of this
Section 5, which may include copies of the account statements for the brokerage
accounts in which the Retained Shares were deposited.  Subject to the Resale
Restriction, holders of the Retained Shares shall have complete discretion to
determine when, if, and how to sell the Retained Shares.
 
6.  Non-Interference.
 
(a)  Once the Retained Shares have been held for 6 months from the original date
of issuance, Versa Card shall fully cooperate the holders of the Retained Shares
in causing the restrictive legends to be removed from the certificates
evidencing the Retained Shares, if and to the extent the holder of such shares
is not then an affiliate of Versa Card and if and when thereafter that such
holder is not an affiliate of Versa Card, Versa Card shall promptly after
request fully cooperate in causing the removal of such restricted legend.
 
-2-

--------------------------------------------------------------------------------


 
(b)  Neither Versa Card, nor any Versa Stockholder Releasor, nor any party
acting on its or their behalf, shall initiate any action to cancel, reduce, stop
transfer, or terminate the Retained Shares or to interfere with the lawful
disposition of the Retained Shares in accordance with Rule 144.
 
(c)  Versa Card covenants that for six (6) months after the Effective Date (the
“Protected Period”), Versa Card shall not effect any reverse stock split, stock
consolidation, or any other corporate reorganization, merger, or similar
transaction that would reduce the total number of outstanding shares of stock of
Versa Card or any successor company on a pro-rata basis (a “Transaction”),
except for one 1 for 2 reverse stock split, unless Versa Card shall issue a
additional shares of Common Stock to JK and CFI so that the number of shares of
Common Stock held by JK and CFI immediately following the Transaction is equal
to the number of shares of Common Stock held by JK and CFI immediately before
such Transaction (the “Gross Up”).  For clarity, the Gross Up shall not apply to
the initial Transaction during the Protected Period, but would apply to any
subsequent Transaction during the Protected Period.  The Gross Up shall not
apply after the Protected Period.  If after, or in connection with, the initial
Transaction during the Protected Period, Versa issues to Hamouth or any
affiliate of Hamouth additional shares of Common Stock or securities convertible
into, exercisable for, or exchangeable for, Common Stock (“Securities”), Versa
shall make a written irrevocable offer to issue a proportional number of
Securities to JK and CFI on the same terms and conditions that such Securities
were offered to Hamouth or an affiliate of Hamouth.  JK and CFI shall have 30
days from the date they receive written notice of the issuance of the Securities
to Hamouth to accept the offer.
 
7.  Representations. Each party to this Agreement represents and warrants to
each other party to this Agreement that: (a) such party has the necessary power,
authority, and legal capacity to execute and deliver this Agreement; (b) this
Agreement has been duly and validly executed by, and is enforceable against,
such party in accordance with its terms; and (c) such party has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with such parties’ own legal counsel and advisors and is not relying
on Krevolin & Horst, LLC, with respect to this Agreement or the securities laws
of any jurisdiction.  Krevolin & Horst, LLC has represented Versa Card in this
matter and not any present or future officer, director, or shareholder.
 
8.  Miscellaneous. This Mutual Release may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall be deemed for all purposes to constitute one and the same
instrument.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its rules governing
conflicts of law.  Paragraph headings are inserted only for convenience and are
not to be used to define, limit, or construe the scope of any term or provision
of this Agreement.  This Mutual Release shall be binding upon and inure to the
benefit of the parties hereto and their respective affiliates, successors, and
assigns.  Versa Card agrees to indemnify any MGL Releasee and any Third Party
against any loss, damage, cost, or expense incurred by such MGL Releasee or any
third party resulting from a violation of Section 6 of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Mutual Release as of
the date first above written.
 

Versa Card Inc. and Mulcahy   
MK and MGL
      By: 
 
     
Shane Mulcahy, individually, and as Chief Executive Officer of Versa Card, Inc.
 
James Mackay, individually and as President of Mackay Group Ltd
        Versa Stockholder Releasors   Cimino and CFI       William R. Dunavant,
individually, and as an officer of Dunavant Family Holdings, Inc.   Michael
Cimino, individually, and as President of Celebrity Foods, Inc.       Rene
Hamouth, individually, and as trustee of the Hamouth Family Trust        
 Rivera joins in the execution of this Agreement for purposes of Section 4(c)  
   
Richard Specht
 
Zacarias Rivera
       

 
-3-

--------------------------------------------------------------------------------


 
EXHIBIT A
TO
MUTUAL RELEASE AND SETTLEMENT AGREEMENT
 
 
List of Tendered Shares
Certificate Number
 
Holder Name
 
Number of Shares
   
3724
 
James Mackay
    9,333,334    
3728
 
James Mackay
    7,592,000    
3719
 
James Mackay
    7,500,000    
3718
 
Celebrity Foods, Inc.
    2,000,000 1  
3722
 
Shane Mulcahy
    500,000    
3703
 
Pacific Cement Philippines Inc.
    236,000    
3700
 
Augusto Lim Pardo
    87,333    
3701
 
Joseph Anthony B. Pardo
    87,333    
3702
 
Jose Ramon V Cortez
    113,867    
3699
 
Ndewura Wayo Isfau
    142,133  
Total
        24,833,334  

 
1     The parties acknowledge and agree to instruct the transfer agent to issue
and deliver a certificate evidencing the CFI Retained Shares promptly after
receipt of certificate 3718.
 

--------------------------------------------------------------------------------

